ORDER

PER CURIAM.
Gregory Peeples appeals from the trial court’s judgment and sentence after a jury found him guilty of leaving the scene, resisting arrest, endangering a child, and second-degree assault. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).